IN THE SUPREME COURT OF THE STATE OF DELAWARE

MAURICE J. WILLIAMS,                   §
                                       §
      Defendant Below,                 § No. 374, 2016
      Appellant,                       §
                                       § Court Below—Superior Court
      v.                               § of the State of Delaware
                                       §
STATE OF DELAWARE,                     § Cr. ID Nos. 9901005150 and
                                       § 1011002501
      Plaintiff Below,                 §
      Appellee.                        §

                         Submitted: August 12, 2016
                         Decided:   August 25, 2016

Before HOLLAND, VALIHURA, and VAUGHN, Justices.

                                     ORDER

      This 25th day of August 2016, it appears to the Court that:

      (1)    On July 21, 2016, the Court received a notice of appeal from a

Superior Court order. Although the appellant, Maurice J. Williams, indicated that

the date of the order on appeal was July 10, 2016, he stated in the accompanying

letter that he initially sent the notice of appeal on June 29, 2016 and it was sent

back to him with a note that the post office box in the address was closed. The

Senior Court Clerk informed Williams by letter that there was no order dated July

10, 2016 in the dockets for Cr. ID No. 9901005150 or Cr. ID No. 1011002501, but

that there was an order dated June 10, 2016 denying Williams’ motion for

correction of sentence. The Senior Court Clerk told Williams that if he wished to
file a notice of appeal from the June 10, 2016 order he needed to file an amended

notice of appeal by August 3, 2016.

       (2)     Williams filed an amended notice of appeal on August 4, 2016.

Under Supreme Court Rule 6(a)(iv), a timely appeal of the June 10, 2016 Superior

Court order, which was docketed on June 13, 2016, should have been filed on or

before July 13, 2016. The Senior Court Clerk issued a notice directing Williams to

show cause why this appeal should not be dismissed as untimely filed under

Supreme Court Rule 6. In his response to the notice to show cause, Williams

claims that mailing of the notice of appeal was delayed by the Department of

Correction because he lacked money for stamps and had to send the notice of

appeal by “pay-to postage” on June 30, 2016. This claim is inconsistent with

Williams’ July 21, 2016 correspondence with the Court, which reflects that his

initial notice of appeal was in an envelope with a postage meter date of July 1 and

was mailed back to him because he used the wrong address.

       (3)     Time is a jurisdictional requirement.1 A notice of appeal must be

received by the Office of the Clerk of this Court within the applicable time period

in order to be effective.2 An appellant’s pro se status does not excuse a failure to

comply strictly with the jurisdictional requirements of Supreme Court Rule 6.3


1
  Carr v. State, 554 A.2d 778, 779 (Del. 1989).
2
  Supr. Ct. R. 10 (a); Smith v. State, 47 A.3d 481, 482 (Del. 2012).
3
  Smith, 47 A.3d at 486-87.
                                                 2
Unless an appellant can demonstrate that the failure to file a timely notice of

appeal is attributable to court-related personnel, an untimely appeal cannot be

considered.4

         (4)     Williams does not claim, and the record does not reflect, that his

failure to file a timely notice of appeal is attributable to court-related personnel.

Consequently, this case does not fall within the exception to the general rule that

mandates the timely filing of a notice of appeal. This appeal must be dismissed.

         NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that this appeal is DISMISSED.


                                               BY THE COURT:

                                               /s/ Karen L. Valihura
                                               Justice




4
    Bey v. State, 402 A.2d 362, 363 (Del. 1979).
                                                   3